Case: 20-60475     Document: 00516379836         Page: 1     Date Filed: 07/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           July 1, 2022
                                  No. 20-60475
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   Sakieth Long,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,
                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A025 378 591


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Sakieth Long, a native and citizen of Cambodia who had been granted
   lawful permanent resident status in 1986, was ordered removed based on his
   1998 Massachusetts state convictions for possession of an unlicensed firearm
   and assault with a dangerous weapon. He now petitions for review of the
   decision by the Board of Immigration Appeals (BIA) that both affirmed the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60475      Document: 00516379836          Page: 2    Date Filed: 07/01/2022




                                    No. 20-60475


   denial by the immigration judge (IJ) of his motion to reopen his removal
   proceedings and denied his motion to remand his case to the IJ. First, as
   respects the BIA’s denial of the motion to remand and its refusal to sua
   sponte reopen the removal proceedings, Long has abandoned any challenge.
   See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          Next, with regard to Long’s challenge to the denial of his statutory
   motion to reopen as untimely, there are jurisdictional issues that must be
   reviewed de novo. See Nehme v. INS, 252 F.3d 415, 420 (5th Cir. 2001). Long
   sets forth two alternative arguments challenging the BIA’s implicit
   determination that the time frame during which he was bound to exercise due
   diligence for equitable tolling purposes extended from the issuance of the
   removal order in 2000 to the filing of Long’s motion for a new trial in state
   court in 2018. Because Long failed to exhaust before the BIA his argument
   that the due diligence time period commenced when the Supreme Court
   issued its decision in Padilla v. Kentucky, 559 U.S. 356, 373-74 (2010), we lack
   jurisdiction to consider it. See Hernandez-De La Cruz v. Lynch, 819 F.3d 784,
   786 (5th Cir. 2016); Omari v. Holder, 562 F.3d 314, 321 (5th Cir. 2009).
           While exhausted, Long’s alternative argument that the relevant time
   period for diligence began on September 9, 2019, when his Massachusetts
   state court convictions were vacated, may only be considered to the extent
   that it presents questions of law or constitutional claims. See 8 U.S.C.
   § 1252(a)(2)(C)-(D) (limiting this court’s jurisdiction to such issues in cases
   involving removal orders based upon firearms and aggravated felony
   offenses); see also Guerrero-Lasprilla v. Barr, 140 S. Ct. 1062, 1067 (2020);
   Londono-Gonzalez v. Barr, 978 F.3d 965, 967 (5th Cir. 2020). Even if it is
   assumed arguendo that equitable tolling might be available until the state
   court vacated Long’s convictions, there remains an unresolved factual
   question regarding when Long learned of the possible defect in his
   convictions that would be relevant in determining when his diligence time



                                          2
Case: 20-60475     Document: 00516379836         Page: 3   Date Filed: 07/01/2022




                                  No. 20-60475


   period commenced. See Gonzalez-Cantu v. Sessions, 866 F.3d 302, 305 & n.4
   (5th Cir. 2017). Because the issue of when diligence should be measured in
   this case thus does not present a question of law, we lack jurisdiction to
   review whether the BIA erred in this regard. See Guerrero-Lasprilla, 140 S.
   Ct. at 1067-69; Londono-Gonzalez, 978 F.3d at 967-68.
         In light of the foregoing, Long’s petition for review is DISMISSED.




                                        3